DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schickedanz (US Patent No. 4,346,651) in view of Black (US Patent No. 1,533,090).
Regarding claim 1:
	Schickedanz teaches a baking machine (600) for baking a food material, comprising a machine base (609), two heating components (at least 603 and 604) each disposed in a platy manner (see figure 11), and a control assembly (633-660) for controlling the two heating components to heat, the two heating components being arranged vertically and being arranged in parallel, and a gap 
	Schickedanz fails to disclose two groups of anti-tilt assemblies fixed to the auxiliary fixing post and respectively corresponding to the heating components, wherein each of the anti-tilt assemblies comprises a first limiting member fixed to the auxiliary fixing post and located at one platy side of each of the heating components and a second limiting member that is fixed to the auxiliary fixing post, is located at the other platy side of each of the heating components, and is opposite to a position of the first limiting member; intervals between the first limiting members and the second limiting members are matched with thicknesses of the heating components at opposite positions.
	Black teaches a baking machine similar to Schickedanz including two groups (at least 7 and 8) of anti-tilt assemblies fixed to a back of the machine and respectively corresponding to heating components (15/16), wherein each of the anti-tilt assemblies comprises a first limiting member (right portion of the back channel of 7/8, see figure 2) fixed to the auxiliary fixing post and located at one platy side of each of the heating components and a second limiting member (left 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schickedanz with the teachings of Black to include a channel/anti-tilt assembly in order to prevent the heating plate from falling out of the machine or tilting too much to one side or the other.

Regarding claim 2:
	Schickedanz modified above teaches wherein the first limiting members and the second limiting members all are disposed in a platy manner, and each of the first limiting members and the second limiting members is disposed opposite to each of the heating components via a platy surface (see figure 2 of Black as modified above). 

Regarding claim 11:
	Schickedanz modified above teaches wherein each of the electrical connectors comprises a plug (113/114) disposed at the platy edge, facing the auxiliary fixing post, of each of the heating components, and a socket (115/116) . 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schickedanz in view of Black as applied to claim 1 above, and further in view of WO2015196329 (hereinafter ‘329 - as supplied by applicant).
Regarding claim 3:
	Schickedanz teaches all of the above except each of the anti-tilt assemblies comprises a soft rubber block elastically propped against the heating components; and the soft rubber blocks are mounted at sides, facing the heating components, of the second limiting members.
	 ‘329 teaches a baking machine similar to Schickedanz including a soft rubber block (930) elastically propped against a side wall (315), mounted at a side thereof facing the side wall.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schickedanz with the teachings of ‘329 to place a soft rubber coating on the outside of one of the limiting members holding the wall/heating member of Schickedanz in order to protect the wall/heating member from being scratched and to maintain it in position through a friction grip.

Regarding claim 4:


Regarding claim 5:
	Schickedanz modified above teaches wherein the mounting grooves extend to sides, away from the auxiliary fixing post, of the second limiting members (see figure 9 and 10 of ‘329 as modified above where the groove extends to the side and is parallel to the wall/heating component and therefore would start and extend away from the firing post as modified with Schickedanz). 

Regarding claim 6:
	Schickedanz modified above teaches the cross section of each of the mounting grooves is of a T shape, and the shapes of the cross sections of the mounting portions are matched with the groove shapes of the mounting grooves . 

Claims7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schickedanz in view of Black as applied to claim 1 above, and further in view of Nakamura (US PG Pub. No. 2010/0200575).
Regarding claim 7:
	Schickedanz modified above teaches all of the above except the baking machine comprises two groups of slip connection assemblies that are respectively configured to slidably connect the heating components to the machine base and are capable of allowing the heating components to slide to the anti-tilt assemblies. 
	Nakamura teaches a baking machine similar to Schickedanz including a group of slip connection assemblies (7, 8 and 10) that is configured to slidably connect the heating drawer (2) to the machine base (1) and is capable of allowing the heating drawer to slide to the back of the machine.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schickedanz with the teachings of Nakamura to include a sliding assembly for the heating components in order to allow the components to be easily removed and replaced.

Regarding claim 8:


Regarding claim 9:
	Schickedanz modified above teaches the cross section of each of the sliding rails is disposed in a T shape (see figure 3 of Nakamura modified above where the cross section of 7 into 8 looks like a T) and; a sliding groove matched with each of the sliding rails is formed on each of the sliding blocks; and the shapes of the cross sections of the sliding grooves are matched with the shapes of the cross sections of the sliding rails (see figure 3 of Nakamura as modified above). 

Regarding claim 10:
	Schickedanz modified above teaches the slip connection assemblies each comprise a rolling wheel (10b) disposed on each sliding rail a central axis of each of the rolling wheels is perpendicular to an extending direction of each of the sliding rails, and a wheel surface of each of the rolling wheels is propped against . 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schickedanz in view of Black as applied to claim 1 above, and further in view of Jenlis (US Patent No. 6,125,234).
Regarding claim 12:
	Schickedanz modified above teaches all of the above except wherein each of the heating components comprises two semiconductor heating plates arranged in parallel and spaced apart and a structural reinforcing frame surrounding the two semiconductor heating plates. 
	Jenlis teaches a baking machine similar to Schickedanz including each heating component (1a and 1b) comprises two semiconductor heating plates (1b with 4b and 1a with 4a) arranged in parallel and spaced apart (see figures 2 and 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schickedanz with the teaching of Jenlis to include two semiconductor heating plates since both teach art equivalent means for providing a heating plate component in toaster to toast bread.  Where after the modification the heating plates would sit in the channels of Black as discussed above where only the back channel would be considered the anti-tilt assembly and the channels on the other sides of the heating component can be considered the structural reinforcing frame.

Regarding claim 13:
	Schickedanz modified above teaches the semiconductor heating plates are semiconductor heating plates made of a transparent material (see Jenlis column 1, lines 60-61). 

Regarding claim 14:
	Schickedanz modified above teaches all of the above except a bump protruded out of a platy surface of each of the semiconductor heating plates is respectively provided at two sides of each of the structural reinforcing frames. However the examiner is taking official notice that a spring clip (such as the one described in Black reference numeral 10) can be fastened to a bump on the opposing device to ensure a tight grip and that the clip is placed in the correct position providing a tactile feedback of such a placement.

Regarding claim 15:
	Schickedanz modified above teaches wherein the baking machine comprises lock catch assemblies (10 of Black as modified above) for restricting the heating components from being away from the anti-tilt assemblies; each of the lock catch assemblies comprises a clamping hook (clamp of 10) for matching with side buckles (see claim 14 addressed above where a clamp usually clamps onto something for example a dimple/bump/buckle) away from the auxiliary fixing post in the bumps and a driving mechanism (bottom part of the clips that one squeezes to open the clips to remove the heating component) for driving the clamping hooks to remove the matching between the clamping hooks and the buckles of the bumps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pecoraro et al (US Patent No. 2,994,760) - similar toaster
Drews (US Patent No. 4,748,308) - similar toaster
Glucksman et al (US Patent No. 8,069,776) - similar toaster
Koci (US Patent No. 2,590,328) - similar toaster



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762